Title: To George Washington from George Clinton, 31 January 1781
From: Clinton, George
To: Washington, George


                        
                            Dear Sir,
                            Albany 31st January 1781
                        
                        I arrived here the 21st Inst. My Brother will deliver you this—it will be therefore unnecessary to
                            particularize the Situation of the Military—the Spirit of Discontent, which had reached the Troops here and discovered
                            itself by a mutiny not of a very aggravated Nature, has subsided and I am in Hopes a Repetition is not to be apprehended.
                        There are in the Troops of this State a Number of Invalids incapable of performing Duty in marching Corps who
                            at their Families and Connections are here would prefer a Discharge to being sent to join the Invalids at Philadelphia—These Men I conceive might be usefully employed if formed in a Company under supernumerary Officers and stationed at some
                            of the Posts in this State—which would be agreable to them and they would thus supply the Place of an
                            equal Number of other Troops fit for active Duty—If we discharge them as soon as they return Home and get in some Degree
                            recovered they are again introduced as Recruits and the Consequences must be the Loss of their Bounties and a second
                            Dismission which the forming them into a Company would prevent. I have the Honor to be with the highest Sentiments of
                            Esteem & Respect your Excellencys most obedt sert
                        
                            Geo. Clinton
                        
                    